Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Victor L. Padilla appeals the district court’s order dismissing his complaint for failure to state a claim upon which relief can be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Padilla v. Priest, No. 1:13-cv-00287-CMH-IDD (E.D. Va. filed June 25, 2013, and entered June 26, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.